I respectfully dissent from the majority opinion for the basic reasons expressed in the majority opinion of a comparable probate court action in In re Legitimization of Ludden (May 28, 1982), Trumbull App. No. 2955, unreported.
As in that case, the proceedings at issue fall within the jurisdiction of the Probate Court. R.C. 2111.23 states, in pertinent part:
"* * * In a suit or proceeding in which the guardian has an adverse interest, the court shall appoint a guardian ad litem to represent such minor or other person under legal disability." (Emphasis added.)
The significance of R.C. 2111.23 quoted above is emphasized by the following from Civ. R. 17(B), which, in pertinent part, states:
"* * * When a minor or incompetent person is not otherwise represented in an action the court shall appoint a guardian ad litem or make such other order as it deems proper for the protection of such minor or incompetent person."
It is apparent, from the proceeding below, that the interests of the natural *Page 438 
father and the natural mother are adverse. It follows then that, where the natural mother has custody of the child, her interests also are adverse.
The majority then makes a distinction between the rights of a child who has a natural guardian and a child for whom a guardian is appointed as if there should be a distinction in the rights accorded them on that premise.
The pertinent part of R.C. 2111.23, as well as Civ. R. 17(B), is that which is applicable here regardless of whether the guardian is the natural one, or the one appointed.
The rights of a child, i.e., the "best interest of the child," should be paramount. The appointment of a guardian ad litem would not only assist the court in the protection of the child from the "adverse" interests that are so pronounced in adoption proceedings, it would give the child standing to protect his interests on appeal. As it stands, there was a total inability on the part of the child to have a meaningful voice in the trial proceedings, along with the concomitant denial of the right to appeal because he was not a party below.
The majority's narrow interpretation of the statute and rule, being totally contrary to its avowed purpose of protecting the child's best interests, is completely foreign, in my opinion, to the exercise of protective jurisprudence as contemplated by the rule and statute.
I would reverse the trial court's order and remand the cause for further proceedings so that the child, too, may have his day in court.